Title: General Orders, 16 August 1775
From: Washington, George
To: 



Head Quarters. Cambridge, August 16th 1775
Parole Cumberland,Counter Sign Dunstable.


Capt. Eleazer Lindsey of Col. Gerrishes Regt tried by a General Court Martial, for “absenting himself from his post, which was attacked and abandoned to the enemy.” The Court on consideration are of opinion that Capt. Lindsey be discharged [from] the service, as a person improper to sustain a Commission.
John Parke Esqr. is appointed an Assistant to the Quarter Master Genl; he is to be obeyed as such.
